Citation Nr: 0726468	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for right cubital tunnel syndrome with degenerative joint 
disease.

2.  Entitlement to an initial rating in excess of 20 percent 
for left cubital tunnel syndrome with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1991 to September 2000.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2004, at which time it was 
remanded for further development.  

Following the requested development, the RO confirmed and 
continued the initial ratings for the veteran's service-
connected right and left elbow disabilities.  Thereafter, the 
case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Since service connection became effective September 5, 
2000, the veteran's right cubital tunnel syndrome with 
degenerative joint disease, has been manifested primarily by 
complaints of pain, burning, and numbness radiating from each 
elbow to the tips of his small, ring, and middle fingers; 
mild tenderness over the medical epicondyle; and a 
reproducible tingling sensation in the ring and little 
fingers.  It is productive of no more than moderate 
incomplete paralysis of the ulnar nerve.  

2.  Since service connection became effective September 5, 
2000, the veteran's left cubital tunnel syndrome with 
degenerative joint disease, has been manifested primarily by 
complaints of pain, burning, and numbness radiating from each 
elbow to the tips of his small, ring, and middle fingers; 
mild tenderness over the medical epicondyle; and a 
reproducible tingling sensation in the ring and little 
fingers.  It is productive of no more than moderate 
incomplete paralysis of the ulnar nerve.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for right cubital tunnel syndrome with degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5003, 4.124a, Diagnostic Code 
8616 (2006).

2.  The criteria for an initial rating in excess of 20 
percent for left cubital tunnel syndrome with degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5003, 4.124a, Diagnostic Code 
8616 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for cubital tunnel syndrome with 
degenerative joint disease, bilaterally.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in January and March 2001 and in January 
2005, the RO informed the veteran and his representative that 
in order to establish an increased rating for his service-
connected disabilities, the evidence had to show that such 
disability had gotten worse.

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received a 
substantial amount of relevant evidence consisting of the 
veteran's service medical records; records reflecting the 
veteran's treatment by VA from January 2001 through June 
2005; records from private health care providers, reflecting 
the veteran's care from November 2002 through September 2004; 
and reports of VA examinations performed in January 2001 and 
July 2005.

In May 2004, during the course of the appeal, the veteran had 
a hearing at the RO before the Veterans Law Judge (Judge) 
whose name appears at the end of this decision.  Following 
that hearing, the Judge left the record open for 60 days, so 
that the veteran could submit additional evidence.  The Judge 
then remanded the case for still additional development.  
Such actions led to the acquisition of more recent medical 
records from the private sector as well as VA and resulted in 
VA examinations to evaluate the degree of impairment due to 
the veteran's elbow disabilities.  

Thus, the veteran has had ample opportunity to participate in 
the development of his appeal.  Such opportunity not only 
comports with VA's statutory duty to assist the veteran in 
the development of his appeal, it ensures the essential 
fairness of the decision.  That is, it eliminates the 
possibility of prejudice against the veteran.

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date will be assigned if the requested benefits are granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, such notification was accomplished in April 
2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims for increased ratings for his 
bilateral elbow disabilities.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to either 
issue on appeal.  Therefore, further action is unnecessary in 
order to meet VA's statutory duty to assist the veteran in 
the development of his claim for an increased rating for 
eczema.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

Arthritis established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the elbow that affects the forearm is 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 
5206 and 5207.  

When evaluating impairment of the upper extremities, it is 
often important to determine the veteran's major or dominant 
upper extremity.  Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.

In this case, the veteran is right handed.

A 30 percent rating is warranted when flexion of the major 
forearm is limited to 70 degrees or extension is limited to 
90 degrees.  A 40 percent rating is warranted when flexion of 
the major forearm is limited to 55 degrees or extension is 
limited to 100 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5206 (2006). 

A 20 percent rating is warranted when flexion of the minor 
forearm is limited to 70 or 90 degrees or extension is 
limited to 75 or 90 degrees.  A 30 percent rating is 
warranted when flexion of the minor forearm is limited to 55 
degrees or extension is limited to 100 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207 (2006).

Potentially applicable in rating bilateral cubital tunnel 
syndrome is the criteria used to rate disability of the 
fingers.  However, the veteran already exceeds the highest 
schedular rating available under those criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5229, 5230 (2006).  Accordingly, 
those criteria are not for consideration.

Cubital tunnel syndrome is rated as ulnar neuritis.  
38 C.F.R. § 4.124a, Diagnostic Code 8616.  

A 30 percent rating is warranted for moderate incomplete 
paralysis of the ulnar nerve in the major upper extremity, 
while a 40 percent rating is warranted for severe incomplete 
paralysis.  A 60 percent rating is warranted for complete 
paralysis of the ulnar nerve in the major upper extremity.  
Id.

A 20 percent rating is warranted for moderate incomplete 
paralysis of the ulnar nerve in the minor upper extremity, 
while a 40 percent rating is warranted for severe incomplete 
paralysis.  Id.

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Service-connected disabilities, such as degenerative joint 
disease and neuritis affecting the same joint, may be rated 
separately, unless they constitute the same disability or the 
same manifestation of a particular disability.  38 C.F.R. 
§ 4.25 (2006).  The critical element is that none of the 
symptomatology of either the veteran's degenerative joint 
disease or ulnar neuritis is duplicative of or overlapping 
with the symptomatology of the other.  Esteban v. Brown, 6 
Vet. App. 259, 261 - 62 (1994).

If such conditions do represent the same disability or 
manifestation of the same disability, and the veteran is 
rated separately for each disability, he would be 
overcompensated for the actual impairment of his earning 
capacity.  Such ratings would constitute pyramiding of 
disabilities, a practice proscribed by 38 C.F.R. § 4.14 
(2006). 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  

Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of 
the disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45. 

In evaluating this appeal, the Board also notes that the RO's 
rating actions in December 2001 and December 2003 granted 
service connection for right elbow disability and left elbow 
disability, respectively.  Ultimately, a 30 percent rating 
was granted for the right elbow and a 20 percent rating was 
granted for the left elbow.  Each rating became effective 
September 5,1990, the day after the veteran's discharge from 
service.  Such actions constituted initial rating awards.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Therefore, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected elbow 
disabilities.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During his hearing before the undersigned Veterans Law Judge, 
the veteran testified that his bilateral cubital tunnel 
syndrome with degenerative joint disease was manifested 
primarily by complaints of pain, burning, tingling, and 
numbness radiating from each elbow to the tips of his small, 
ring, and middle fingers.  He stated that it limited his 
activities associated with his participation in sports and 
manual labor, as well as those requiring manual dexterity.  
Therefore, he maintained that increased ratings were 
warranted for each elbow.  

However, despite the veteran's testimony, the competent 
evidence of record shows that his cubital tunnel syndrome 
with degenerative joint disease is productive of no more than 
moderate impairment in either upper extremity.  As such, he 
does not meet the criteria for ratings in excess of those 
currently assigned.  Accordingly, the appeal must be denied.

A review of the evidence, such as the reports of the 
veteran's VA examinations in January 2001 and July 2005, as 
well as his records of intervening treatment confirm that his 
cubital tunnel syndrome with degenerative joint disease is 
generally manifested by complaints of pain, burning, 
tingling, and numbness radiating from each elbow to the tips 
of his small, ring, and middle fingers.  There is also 
objective evidence of mild tenderness over the medical 
epicondyle, as well as a reproducible tingling sensation in 
the ring and little fingers.  

Although the veteran complains of weakness and cramping in 
his elbow area, there is no competent evidence of compensable 
limitation of motion or objective evidence of weakness such 
as muscle atrophy or fatigability.  Indeed, his range of 
flexion and extension is from zero to 125 degrees, and his 
range of supination and pronation is from zero to 90 degrees.  
Moreover, there is no competent evidence that such 
manifestations are productive of any more that moderate 
incomplete paralysis.  

The veteran has tried splinting and physical therapy without 
success; however, he denies any associated compromise in 
performing his activities of daily living and does not 
require the use of assistive devices for protection, 
immobilization, or mobilization.  Furthermore, there is no 
competent evidence of associated swelling, discoloration, 
deformity, incoordination, giving way, temperature changes of 
his skin, or exacerbations on repetitive use.  

Indeed, the preponderance of the competent evidence of record 
more nearly reflect the criteria associated with moderate 
incomplete paralysis of the ulnar nerve.  That level of 
impairment is reflected by the ratings currently in effect.  
Accordingly, an initial rating in excess of 30 percent is not 
warranted for right cubital tunnel syndrome with degenerative 
joint disease, nor is an initial rating in excess of 
20 percent warranted for left cubital tunnel syndrome with 
degenerative joint disease.

In arriving at this decision, the Board has considered the 
possibility of separate ratings for degenerative joint 
disease and neuritis of each upper extremity.  However, not 
only do the manifestations of each generally overlap, they do 
not provide the veteran an avenue for an increased rating for 
either his left or right elbow disability.  In such cases, 
separate ratings are not warranted.  Esteban.

The Board has also considered the possibility of staged 
ratings noted in Fenderson.  However, the evidence of record 
shows that the manifestations of his service-connected 
cubital tunnel syndrome with degenerative joint disease have 
been generally consistent since September 5, 2000, the date 
that service connection and the current ratings became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 


ORDER

An initial rating in excess of 30 percent for right cubital 
tunnel syndrome with degenerative joint disease is denied.

An initial rating in excess of 20 percent for left cubital 
tunnel syndrome with degenerative joint disease is denied.



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


